DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada (prev. presented US 2008/0076253).
Regarding claim 1, Fukada teaches a substrate holding apparatus (abstract and Fig 13-15) comprising: a polishing head body (101 Fig 14-15 [0111]); a drive ring disposed below the polishing head body (120 and 102 Fig 14-15 [0115]); and a retainer ring fixed to the drive ring (60 Fig 14-15 [0106]), wherein the drive ring has an annular contact surface that contacts the retainer ring (120b Fig 15 and [0106] for teaching of annular retaining ring and [0115] for teaching of annular ring 120 and [0123] for mention of contact surface). Fukada fails to teach explicitly the contact surface has a flatness of not more than 4.6 microns in a circumferential direction of the contact surface because Fukada teaches the contact surface (120b Fig 15) has a flatness of less than 30 microns. This range overlaps with the claimed range. Fukada teaches that the flatness allows the retaining ring to be stably and firmly fixed to it [0132] and teaches that this stable attachment minimizes deformation of the resin and stabilizes uniformity of the polishing [0139]. Therefore it would have been obvious to optimize the flatness of the contact surface of Fukada to be on the lowest end of the range, including flatness values below 4.6 microns, to improve the attachment of the retaining ring and the uniformity of the polishing.  The flatness of Fukada represents a difference in a height between a highest position and a lowest position of the contact surface because this is the definition of flatness in the art.
Regarding claim 2-4 and 10, Fukada remains as applied to claim 1 above. Fukada teaches the flatness for the entire contact surface and demonstrates that it is flat from the inner, intermediate, and outer ranges to the inner and outer edges (Fig 14-15, see surface 120b) which are arrange circumferentially. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the flatness in the inner, intermediate, and outer areas because Fukada has taught the flatness improves the contact and polishing results [0132], [0139].
Regarding claim 5, Fukada remains as applied to claim 1 above. Fukada teaches reinforcing pins (182 Fig 20 [0129]) inserted into the retainer ring and fixed to a lower portion of the drive ring (Fig 20 and [0129]), the reinforcing pins being arranged apart from each other along the circumferential direction (Fig 20 hole 182a and see Fig 16 demonstrating two holes 182a separated along the circumferential direction and [0129]).
Regarding claim 7, Fukada remains as applied to claim 1 above. Fukada teaches the rigidity of the drive ring (120) is greater than the rigidity of the retainer ring (60) [0115].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada as applied to claim 1 above, and further in view of Yamaki (prev. presented US  2015/0133038).
Regarding claim 6, Fukada remains as applied to claim 1 above. Fukada fails to teach the substrate holding apparatus further comprising a spherical bearing configured to tiltably support the drive ring and the retainer ring. In the same field of endeavor of a substrate holding apparatus (abstract), Yamaki taches a retaining ring (40 Fig 3 [0050]), a drive ring (81 Fig 3 [0050]) and a spherical bearing (85 Fig 3 [0054]) to tiltably support the drive ring and retainer ring [0054], [0056]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Fukada to include the spherical bearing of Yamaki because Yamaki teaches this arrangement prevents undesired lateral movement of the retaining ring by allowing the spherical bearing to support and receive the lateral force [0060]. This prevents damage to the wafer and improves uniformity of the polishing.
Claims 1-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Chen (prev. presented US 2005/0191947) in view of Miyamori (prev. presented US 2009/0083772)
Regarding claim 1, Chen teaches a substrate holding apparatus (abstract and [0037]) comprising: a polishing head body (700 Fig 21-22); a drive ring disposed below the polishing head body (105 Fig 1 [0038]); and a retainer ring fixed to the drive ring (130 Fig 1 [0041]), wherein the drive ring has an annular contact surface that contacts the retainer ring (110 Fig 1-2 and [0038]). Chen fails to teach explicitly the contact surface has a flatness of not more than 4.6 microns in a circumferential direction of the contact surface because Chen teaches the contact surface is flat but does not disclose how flat. In the same field of endeavor of a substrate holding apparatus [0002] (apparatus for holding a disk shaped recording medium), Miyamori teaches the contact surface of a ring has a flatness of less than or equal to 5 microns for a flat contacts surface ([0026], last paragraph). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Chen to include the flat contact surface of the drive ring (surface 110 of upper ring 105, Fig 1-2) has a flatness of less than or equal to 5 microns because Chen has taught the surface should be flat and Miyamori demonstrates it is known in the art to have a flat contact surface of a ring with a flatness of 5 microns or less. This represents combining prior art elements according to known methods (methods for obtaining smooth ring surfaces) to yield predictable results (a flat surface for flat contact with another surface). The flatness of the combination represents a difference in a height between a highest position and a lowest position of the contact surface because this is the definition of flatness in the art.
Regarding claim 2-4 and 10, the combination remains as applied to claim 1 above. The combination as applied teaches the flatness for the entire contact surface (surface 110 of Chen) and demonstrates that it is flat from the inner, intermediate, and outer ranges to the inner and outer edges (Fig 1-2, see surface 110) which are arranged circumferentially. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the flatness in the inner, intermediate, and outer areas because Chen has taught the surface (110) should be flat.
Regarding claim 6, Chen teaches the two rings (105 and 130 Fig 1) are attached using screws [0043] (note the screws are a type of pin and Chen teaches other mechanical fasteners which include pins that are press fit). Chen fails to explicitly disclose that these are arranged apart from each other in the circumferential direction. However Chen demonstrates other attachment points (holes 120) are spaced apart in the circumferential direction (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to space the screws (pins) to connect rings 105 and 130 apart in the circumferential direction because this provides a uniform attachment force and Chen had demonstrated it is known to provide attachments that are circumferentially spaced for other portions of the rings and apparatus.
Regarding claim 7, Chen teaches the rigidity of the drive ring (105 Fig 1) is higher than the rigidity of the retaining ring (130 Fig 1) [0040-0041].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Miyamori as applied to claim 1 above, and further in view of Yamaki.
Regarding claim 6, Chen in view of Miyamori remains as applied to claim 1 above. Chen in view of Miyamori fails to teach the substrate holding apparatus further comprising a spherical bearing configured to tiltably support the drive ring and the retainer ring. In the same field of endeavor of a substrate holding apparatus (abstract), Yamaki taches a retaining ring (40 Fig 3 [0050]), a drive ring (81 Fig 3 [0050]) and a spherical bearing (85 Fig 3 [0054]) to tiltably support the drive ring and retainer ring [0054], [0056]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Chen in view of Miyamori to include the spherical bearing of Yamaki because Yamaki teaches this arrangement prevents undesired lateral movement of the retaining ring by allowing the spherical bearing to support and receive the lateral force [0060]. This prevents damage to the wafer and improves uniformity of the polishing.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
Applicant argues (reply p4-6) that the cited portion that is less than 30 microns for the flatness in Fukada is element H2 in Fig 23 (reply p5). Examiner respectfully disagrees because the cited paragraph [0132] clearly states it is referring to surface 120b as Examiner cited. Therefore this argument is not persuasive because the cited portion is disclosing the flatness of the contact surface rather than a different portion of the disclose that applicant has chosen to cite and argue against. 
Regarding Chen in view of Miyamori (reply p6-7), applicant argues that Miyamori does not teach the retainer ring. This is not persuasive because Chen teaches the retaining ring and Miyamori was applied in combination to teach the known flatness for improving contact. Regarding the argument it isn’t taught as the difference in height along the circumferential direction, the surface of Chen extends in the circumferential direction and the difference in height is the definition of flatness. Therefore this argument is not persuasive. Further regarding arguments directed to the individual references, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reason the arguments are not persuasive and the prior art has been maintained and applied to the new claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2008/0196833 teaches a drive ring and retaining ring with a surface (110 Fig 2) between them (Fig 1 and 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716

                                                                                                                                  /KEATH T CHEN/Primary Examiner, Art Unit 1716